Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKESHI (JP2017075433-Google Patent machine translation) as evidenced by JOHANSSON et al. (2015/0377406).
	Regarding claims 1-3, TAKESHI discloses a thermally expandable sheet comprising:
	a base (1); and
	a thermal expansion layer (2) arranged on one surface of the base (Fig.1), wherein 
	the thermal expansion layer (2) is shaped under pressure with an embossing roll (Example 1) comprises two or more foaming agents having different foaming start temperatures wherein the second foaming agent has a higher foaming start temperature than the first foaming agent (Claim 1).  TAKESHI discloses a second foaming treatment step wherein the foaming agent (second foaming agent) that is not foamed in the first foaming treatment step is foamed by heating at a heating temperature T2.  The foaming start temperature T1 is in the range of 140°C to 180°C and T2 is in the range of 190°C to 230°C.  Therefore, the second maximum expansion temperature (230°C) is high in comparison to the first maximum expansion temperature (180°C) as claimed.
	TAKESHI inherently teaches the thermally expandable material (or first foaming agent in the thermal expansion layer) is configured to shrink in response to heating to a temperature higher than the first maximum expansion temperature (or first foaming start temperature) as evidenced by JOHANSSON et al..  JOHANSSON et al. teach it is well-known that foam shrinks when the foam is exposed to higher temperatures [0015]. Since the thermal expansion layer with the first foaming agent gets exposed to a higher heating temperature T2, the first thermally expandable material will inherently shrink as evidenced by JOHANSSON et al.  Furthermore, the second thermally expandable material (or second foaming agent in the thermal expansion layer) inherently maintains an expanded state or expand further in response to heating to a temperature between first maximum expansion temperature (i.e.180°C) and the second maximum expansion temperature (i.e.230°C) since the second foaming agent foams between 190°C to 230°C.
	Regarding claims 4-7, TAKESHI discloses the two types of foaming agents ADCA and OBSH are used in a ratio of 3:1 to 1:1 and the total of two types is 1 to 100 parts of resin.  Mix to 4 parts.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
	Applicant argues prior art does not teach the amended claim 1.  
	Examiner respectfully disagrees.  As mentioned above, TAKESHI discloses a thermally expandable sheet comprising:
	a base (1); and
	a thermal expansion layer (2) arranged on one surface of the base (Fig.1), wherein 
	the thermal expansion layer (2) is shaped under pressure with an embossing roll (Example 1) comprises two or more foaming agents having different foaming start temperatures wherein the second foaming agent has a higher foaming start temperature than the first foaming agent (Claim 1).  TAKESHI discloses a second foaming treatment step wherein the foaming agent (second foaming agent) that is not foamed in the first foaming treatment step is foamed by heating at a heating temperature T2.  The foaming start temperature T1 is in the range of 140°C to 180°C and T2 is in the range of 190°C to 230°C.  Therefore, the second maximum expansion temperature (230°C) is high in comparison to the first maximum expansion temperature (180°C) as claimed.
	TAKESHI inherently teaches the thermally expandable material (or first foaming agent in the thermal expansion layer) is configured to shrink in response to heating to a temperature higher than the first maximum expansion temperature (or first foaming start temperature) as evidenced by JOHANSSON et al..  JOHANSSON et al. teach it is well-known that foam shrinks when the foam is exposed to higher temperatures [0015]. Since the thermal expansion layer with the first foaming agent gets exposed to a higher heating temperature T2, the first thermally expandable material will inherently shrink as evidenced by JOHANSSON et al.  Furthermore, the second thermally expandable material (or second foaming agent in the thermal expansion layer) inherently maintains an expanded state or expand further in response to heating to a temperature between first maximum expansion temperature (i.e.180°C) and the second maximum expansion temperature (i.e.230°C) since the second foaming agent foams between 190°C to 230°C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742